1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   J.M., a minor, by the through          No. 2:19-cv-02297 WBS DMC
     his guardian ad litem
13   Christopher Martinez,
     individually and as successor-
14   in-interest to Alberto Wayne           ORDER RE: MOTION TO DISMISS
     Martinez, deceased; TAMMY
15   MARTINEZ, individually; MANUEL
     MARTINEZ, individually,
16
                 Plaintiffs,
17
         v.
18
     COUNTY OF TEHAMA, a governmental
19   entity; and DOES one through
     ten, individually,
20
                 Defendants.
21

22
                               ----oo0oo----
23
              Plaintiffs J.M., a minor, individually and as
24
     successor-in-interest to decedent Alberto Wayne Martinez
25
     (“Martinez”), and Tammy and Manuel Martinez, individually,
26
     brought this action against the County of Tehama (“the County”)
27
     alleging, inter alia, violation of Martinez’s civil rights under
28
                                        1
1    42 U.S.C. § 1983.    (Compl. (Docket No. 1).)    Plaintiffs’ third,

2    fourth, and fifth causes of action allege municipal liability

3    under ratification, inadequate training, and unconstitutional

4    policy theories.     (Id. ¶¶ 44-71.)   The County moved to dismiss

5    these three claims on December 16, 2019.      (Mot. to Dismiss

6    (Docket No. 6-1).)     Plaintiffs filed a statement of non-

7    opposition on January 13, 2020.    (Docket No. 13.)   In light of

8    plaintiffs’ non-opposition, the court will grant defendant’s

9    motion to dismiss.

10             IT IS THEREFORE ORDERED that defendant’s motion to

11   dismiss plaintiffs’ third, fourth, and fifth causes of action

12   (Docket No. 6) be, and the same thereby is, GRANTED.      The hearing

13   set for January 27, 2020 at 1:30 p.m. is VACATED.

14   Dated:   January 14, 2020

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        2
